99 F.3d 1129
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Bernard DUPLESSIS, Plaintiff-Appellant,v.U.S. IMMIGRATION & NATURALIZATION SERVICE;  United StatesDepartment of Justice, Federal Bureau of Prisons;John Hahn, Warden, Defendants-Appellees.
No. 96-1549.
United States Court of Appeals, Fourth Circuit.
Submitted:  Sept. 30, 1996.Decided:  Oct. 21, 1996.

Bernard Duplessis, Appellant Pro Se.  Robert Andrew Spencer, OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellees.
E.D.Va.
AFFIRMED.
Before MURNAGHAN and MOTZ, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying his motion to compel the Immigration and Naturalization Service to determine whether he is deportable or remove the detainer it placed upon him.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.   Duplessis v. INS, No. CA-96-105-AM (E.D.Va. Mar. 26, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED